Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 3/28/2022 that has been entered and made of record. 
Response to Amendments
2. 	Claims1 and 13 are currently amended. No New matter is being added. No claim is cancelled. No new claim is added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
4.	Summary of Arguments: 
	Regarding claim 1,  Zhou merely teaches the state of the art in which a user speaks or inputs a voice command and the processor simply analyzes the input to identify a signal command pre-existing in the user input. The Office Action admitted that Zhou fails to teach “wherein the signal word is associated with one of the available speech processing services” and cited to Veprek to cure the deficiencies. However, Veprek generally teaches two scenarios: 
1) creation of a speech recognition model based on both language and acoustic identification of the specific user and sharing that model via an intermediary speech processor (“service”) with other devices to provide speech recognition by scaling the model dataset for the memory and processing speeds at those devices; and 
2) using the speech recognition service to inform a third party of the user’s identity. 
Cited to portions of Veprek relate to scenario 2. In that example, a user calls a bank and an intermediary speech processor identifies the person or requests the user enter pin verification to inform the bank as to whether or not the person is who they say they are. In Veprek, the user has already proactively engaged a particular service, e.g. the bank, by calling the bank. Moreover, there is no signal word associated with the bank. Rather, the pin is associated with the user, and
is input by the user, rather than added to the received voice input as defined in the claim. Therefore, it is respectfully submitted that Veprek fails to cure the deficiencies of Zhou. For at least these reasons withdrawal of the rejection of independent claims 1 and 13-15 and respective dependent claims is respectfully requested. (Remark page1/2)

5.	Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is very broad and taking the broad approach the introduction of a new prior art or Veprek et al (US 7,533,023)  does teach scenario 1 which is similar to claimed element as amended in the claims submitted and argues by the applicant. Keeping the same prior art and introducing additional prior art pf Hardie et al it may explain better the rejection of the claim1. Hardie abstract and col 13 line 4-25 where the speech processor 144 responses the speech utterances 106 and routes the specialized domain services like hold services or music services.
 
Claim Rejections - 35 USC § 103 
6 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
9. 	Claims 1-2, 10-13, 16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jingwen Zhou et al (US 2017/037620) in view of Peter Veprek et al (US 7,533,023) in further view of Hardie et al (US 10,482,904).
10.	Regarding claim 1, Jingwen Zhou et al, herein after Zhou, teaches a method for processing a voice input (Zhou abstract teaches a method processes the user voice input), the method comprising: receiving a voice input of a user (Zhou para0022 fig1 step 1-1 where the method 100 computing device collects the voice from the user);
preparing the received voice input for at least one of two or more available speech processing services (Zhou para 0024 in fig 1 where the step102 prepares the voice input 101 with speech recognition for processing services), wherein, when preparing the received voice input (Zhou fig1 step 102), one or more prepared voice inputs are generated by adding a signal word to the voice input in each case (Zhou abstract, para0028 where the method 200 receives the voice information including service information which can be a signal word for transaction data from the input signal) ; and
passing the one or more prepared voice inputs to one or several of the available speech processing services (Zhou para0029 step 202 in method 200 where the prepared or voice information at 201 is being send to or process to services-based processing). 
But Zhou further does not clearly teach an amended element, However, Peter Veprek et al, herein after Veprek (US 7,533,023) teaches wherein the signal word is associated with one of the available speech processing services (Veprek col8 line20-39 where the signal word is associated with the speech processing services at the bank for the recognition of the user speech signal word). In addition, Hardie et al teaches the signal word which is a signal word and is associated with speech processing services of intended services lie music or home services domain.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al with concept of using intermediary speech processor in network environments transferring customized speech parameter of Veprek et al and Hardie et al which provides more clarification. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input associated with speech processing/recognizing services. Therefore, it would have been obvious to combine Zhou et al with Veprek et al and Hardie et al to obtain the invention as specified in claim 1.

11. 	Regarding claim 2, Zhou et al in view of Veprek and Hardie et al teaches the method of claim 1, wherein the preparing of the received voice input for several or each of the two or more available speech processing services includes generating a prepared voice input by adding an associated signal word to the received voice input in each case (Zhou abstract para 0024 in fig 1 where the step102 prepares the voice input 101 with speech recognition for processing services and para0028 where the method 200 receives the voice information including service information which can be a signal word for transaction data from the input signal), wherein the associated prepared voice input is passed to each selected speech processing service. (Zhou para0029 step 202 in method 200 where the prepared or voice information at 201 is being send to or process to services based processing).
12. 	Regarding claim10, Zhou et al in view of Veprek in view of Hardie et al teaches the method of claim 1, wherein, when preparing the voice input, a signal word which is present in the voice input and which belongs to one of the available speech processing services is detected, and the voice input is associated with the corresponding speech processing service (Zhou para0024 where the user input voice information includes specific command which a signal word than service processing start the service in response to command).  
13. 	Regarding claim 11, Zhou et al in view of Veprek in further view of Hardie et al teaches the method of claim 1, whereinreceived voice input is resynthesized when preparing the voice input (Zhou para 0024 where the computing device prepares the voice recognition of the user input and passes to the service provide for processing).

14.	Regarding claim 12, Zhou et al in view of Veprek in further view of Hardie et al teaches a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to process a voice input by implementing the functionality of the preprocessing module and the interface as recited in claim 13 (Zhou para0032 where the non-transitory computer readable storage medium coupled to one of the processor to execute the instruction for the system and method).
15.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected where the device is system 10.
16.	Regarding claim 16, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 24, the arguments are analogues to claim10, are applicable and is rejected.
18.	Regarding claim 25, the arguments are analogues to claim11, are applicable and is rejected.

	Claims 3, 6-8, 14-15, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jingwen Zhou et al (US 2017/037620) in view of Peter Veprek et al 9US 7,533,023) in further view of Denis R. Burke et al (US 2013/0197915)

19. 	Regarding claim 3, Zhou et al in view of Veprek et al teaches the method of claim 2 further comprising: 
But further fails to clearly teach receiving responses of the speech processing services; evaluating the received responses; and outputting at least one of the responses remaining after the evaluation.
However, Denis R. Burke et al, Herein after burke (US 2013/0197915) teaches receiving responses of the speech processing services (Burke fig 6 para0055 where the flow chart shows the response received/obtain from the appropriate could services to the user speech input); evaluating the received responses (Burke fig 6 where the response is being formulated in natural response in text to speech response); and outputting at least one of the responses remaining after the evaluation (Burke fig 6 where the response is being presented to user).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al and Veprek et al with concept of speech based user interface for a mobile device of Burke et al. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input (Burke fig 6 para0055 flow chart). Therefore, it would have been obvious to combine Zhou et al with Burke et al to obtain the invention as specified in claim 3.
20. 	Regarding claim 6, Zhou et al in view of Veprek  in further view of Burke et al teaches method of claim 1, wherein the preparation of the voice input comprises:  analyzing the voice input with respect to its content (Burke fig1 where the speech service 24 analyzing the user input and uses AIS-22 per para0019); associating the voice input with one of the available speech processing services (Burke fi1 where item 24 is speech services); and generating a prepared voice input by adding a signal word to the voice input which belongs to the associated speech processing service (Burke para 0019 where the speech services 24 prepares the responses and adds to service from 28 with associated cloud services like news, traffic weather etc as a signal word). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al with concept of speech based user interface for a mobile device of Burke et al. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input. Therefore, it would have been obvious to combine Zhou et al with Burke et al to obtain the invention as specified in claim 6.
21.	Regarding claim 7, Zhou et al in view of Veprek  in further view of Burke et al the method of claim 6, wherein, when analyzing the voice input, keywords recognized in the voice input are compared with a database in which an association between keywords and speech processing services is stored (Zhou para0032 where the command recognition unit 302 is voice recognition module or instruction for recognizing voice command from voice information input is stored in a non-transitory computer storage media).
  
22. 	Regarding claim 8, Zhou et al in view of Veprek  in further view of Burke et al the method of claim 6, wherein the user is provided with an option for correcting the association of the voice input with one of the available speech processing services (Burke para0006 where the one of the option for user to use hand-free services from the mobile device without any physical interaction with device and receive the response from the speech services). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al with concept of speech based user interface for a mobile device of Burke et al. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input using different option. Therefore, it would have been obvious to combine Zhou et al with Burke et al to obtain the invention as specified in claim 8.
23.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.
24.	Regarding claim 20, the arguments are analogues to claim6, are applicable and is rejected.
25.	Regarding claim 21, the arguments are analogues to claim7, are applicable and is rejected.
26.	Regarding claim 22, the arguments are analogues to claim8, are applicable and is rejected. 


27.	Regarding claim 14, Burke et al teaches a transportation vehicle with speech processing, wherein the transportation vehicle comprises the 17534038_i.docPreliminary AmendmentAtty. Docket: 52461-320971 device of claim 13 (Burke fig1 where the transportation vehicle 12 comprises the device 16).  
28.	Regarding claim 15, Burke et al teaches a user terminal device with speech processing, wherein the user terminal device comprises the device of claim 13 (Burke where the user terminal device is mobile phone 16in fig 1).

Allowable Subject Matter
29.	Claim 4-5, 9, 18-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677